Name: COMMISSION REGULATION (EC) No 483/95 of 3 March 1995 amending Regulation (EC) No 2814/94 fixing the uniform coefficient of reduction for the determination of the quantity of bananas to be allocated to each category C operator within the tariff quota for 1995 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  consumption;  plant product;  agricultural policy
 Date Published: nan

 4. 3 . 95 I EN Official Journal of the European Communities No L 49/33 COMMISSION REGULATION (EC) No 483/95 of 3 March 1995 amending Regulation (EC) No 2814/94 fixing the uniform coefficient of reduction for the determination of the quantity of bananas to be allocated to each category C operator within the tariff quota for 1995 (Text with EEA relevance) should be adjusted accordingly so as to determine the rights of the category C operators established in the Community as constituted on 31 December 1994 ; Whereas provision should be made for the immediate application of this Regulation so that the operators may benefit thereunder as soon as possible, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (% as last amended by Regulation (EC) No 478/95 (4), and in particular Article 4 (4) thereof, Whereas Commission Regulation (EC) No 281 4/94 (^ fixes the uniform coefficient of reduction to be applied to the quantities applied for by category C operators in respect of a tariff quota of 2 000 000 tonnes ; whereas the tariff quota for 1995 currently amounts to 2 200 000 tonnes : whereas the uniform coefficients of reduction HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 2814/94 *0,000647397' is hereby replaced by '0,000712137'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (') OJ No L 142, 12. 6. 1993, p. 6 . (4) See page 13 of this Official Journal . 0 OJ No L 298 , 19 . 11 . 1994, p. 25.